Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This action is a non-final office action in response to application 16/993,504. Claim(s) 1-7 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on September, 10, 2019, under 35 U.S.C. 119 (a)-(d).

Information Disclosure
	Statement The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an available space detection unit that detects…,” Claim(s) 1-2
“a determination unit that determines…,” Claim(s) 1-3
“an output unit that outputs…,” Claim(s) 1 
“a completion determination unit that determines…,” Claim(s) 2-3
“a vibration detection unit that detects…,” Claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim(s) 1 and 7 recites detecting a space within the compartment of a delivery vehicle for a package. An entity can determine if a package can be loaded into the vehicle based on the package dimensions and output the determination result if the package can be loaded. Independent Claim(s) 1 and 7 as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions). Independent Claim(s) 1 and 7 recites “detects an available space that is a space in which a package can be loaded that is attached to attached to a package compartment provided in a delivery vehicle and that detects a three-dimensional region in which there is a package loaded in the package compartment,” “determines whether a package to be added can be loaded in the available space based on dimensions of the package to be added,” and “outputs a determination result of whether a package can be loaded,” step(s)/function(s) are merely certain methods of organizing human activity: commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions). For instance, in this case, Independent Claim(s) 1 and 7, are similar to an entity determining available space within a delivery vehicle based on package dimensions and then outputting the determination result if the package can be loaded into the delivery vehicle. The mere recitation of generic computer components (Claim 1: an available space detection unit, a package sensor, a determination unit, and an output unit; and Claim 7: a non-transitory computer-readable medium, a computer, an available space detection unit, a package sensor, a determination unit, and an output unit)  do not take the claims out of the enumerated grouping certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 7 recites the above abstract idea(s).

Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “detecting,” “detecting,” “determining,” and “outputting,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: an available space detection unit, a package sensor, a determination unit, and an output unit; and Claim 7: a non-transitory computer-readable medium, a computer, an available space detection unit, a package sensor, a determination unit, and an output unit). Examiner, notes, that the available space detection unit, package sensor, determination unit, output unit, non-transitory computer-readable medium, and  computer, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, see MPEP 2106.05(f)). Here, the additional elements are being used in their ordinary capacity for merely detecting, detecting, determining, and outputting, information, which is no more than “applying,” the judicial exception. Also, similar to, TLI Communications, where the court found that there was no improvement upon computers or technology when mere gathering and analyzing information using conventional techniques and displaying the result. Here, in this case available space within a delivery vehicle is determined, which,  the information will be used to determine if a package can be added into the delivery vehicle and then the information for loading the package will be displayed, which, at best applicants’ limitations are merely gathering available package space information, analyzing if a package can be loaded based on that information, and displaying that determination information thus the claim(s) limitations are not sufficient to show an improvement in computers or technology of loading packages into a delivery vehicle. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim 2: The additional limitation of “determining,” and “determining,” is further directed to a certain method of organizing human activity, as described in Claim 1. The available space detection unit and completion determination unit, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “determines whether a loading operation in the package compartment is completed,” and “determines that the loading operation in the package compartment is completed,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 3: The additional limitation of “determining,” and “determining,” is further directed to a certain method of organizing human activity, as described in Claim 1. The available space detection unit and completion determination unit, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “determines whether an unloading operation from the package compartment is completed,” and “determines that the unloading operation from the package compartment is completed,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 3 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 4: The additional limitation of “detecting, and “detecting,” is further directed to a certain method of organizing human activity, as described in Claim 1. The vibration detection unit and vibration sensor, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “detects a vibration in the delivery vehicle based on an output signal,” and “detection of the available space is executed when the vibration exceeding a criterion is detected,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 4 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 5: The additional limitation of “detecting,” is further directed to a certain method of organizing human activity, as described in Claim 1. The package sensor is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “detects a distance to a package,” step/function falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 5 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 6: The package sensor and infrared sensor, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. Therefore, for the reasons described above with respect to Claim 6 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-6 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), which, do not provide an inventive concept. Therefore, Claim(s) 1-7 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siris (US 2016/0180289 A1) in view of Wilkinson et al. (US 2018/0174087 A1).
	Regarding Claim 1, Siris, teaches a delivery support system comprising: 
an available space detection unit that detects an available space that is a space in which a package can be loaded based on an output signal of a package sensor that is attached to a package compartment provided in a delivery vehicle. (Paragraph(s) 0024 and 0081)(Siris teaches one or more detection devices (i.e., available space detection unit) that are able to determine the amount of space available for additional assets in a given receptacle, see paragraph 0024. Siris, further, teaches that the detection system can locate an empty space between several previously loaded packages, which, the detection system can determine an empty space as a potential location based on the packages dimensions, see paragraph 0081. Examiner, respectfully, notes that the sensor detection devices can be coupled to a receptacle, which, the receptacle may be a delivery vehicle, see paragraph(s) 0062 and 0091. Examiner, also, notes that the detection device is able to send signals to various devices) 
that detects a 
a determination unit that determines whether a package to be added can be loaded in the available space based on dimensions of the package to be added. (Paragraph(s) 0080-0081)(Siris teaches the one or more detection devices can determine the dimensions of an asset to be loaded, see paragraph 0080. Siris, further, teaches a sort location may be determined for an asset based on the size of the asset. The detection system can locate an empty space between several previously loaded packages being approximately 22” in width, 21” in depth, and 72” in height and based on the size of the package to be loaded and the size of the available space then the detection system can determine that the located empty space is a potential location for placing the package and/or determine a plurality of possible sort locations for the package (i.e., determines whether a package to be added can be loaded in the available space based on dimensions of the package))
an output unit that outputs a determination result of whether a package can be loaded. (Paragraph 0082)(Siris teaches once a sort location has been determined the sort data may be transmitted to an indicating device associated with the receptacle, which, the determined location can be transmitted to the carrier computing entity and/or the user computing entity)
	With respect to the above limitations: while Siris teaches a delivery vehicle can consist of one or more sensors for determining the available space within the receptacle. Siris, further, teaches that the one or more sensors can determine loaded packages within the receptacle using a two-dimensional region. Siris, also, teaches that the one or more sensors can determine the dimensions of a to be loaded package, which, the package and the package dimensions will be used to determine a protentional location for loading the package and then providing the location information to a carrier and/or user computing entity. However, Siris, doesn’t explicitly teach a three dimensional region will be detected. 
	But, Wilkinson et al. in the analogous art of determining available cargo capacity in delivery vehicles, teaches detects a three-dimensional region. (Paragraph(s) 0036-0038)(Wilkinson et al. teaches a delivery vehicle that contains a cargo space. The cargo space includes a permanently positioned one or more three-dimensional sensors. The cargo space sensors are positioned proximate to surfaces of cargo space, which, are able to capture spatial data to determine volume, volumetric configuration, length, width, and /or height of the cargo spaces)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a two-dimensional sensor for determining the available cargo space of the delivery vehicle of Siris, by incorporating the teachings of a determining a cargo space of a delivery vehicle by using a three-dimensional sensor of Wilkinson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve accuracy of available cargo space determinations by capturing spatial data from different angles using three-dimensional sensors. (Wilkinson et al.: Paragraph(s) 0037-0038) 

	Regarding Claim 3, Siris/Wilkinson et al., teaches all the limitations as applied to Claim 1 and wherein
the available space detection unit has a completion determination unit that determines whether an unloading operation from the package compartment is completed. (Siris teaches the detection devices can scan the interior of the receptacle in order to determine whether the proper asset has been removed (i.e., unloading operation). The detection system can determine which asset has been removed and if the proper asset has been removed, see paragraph 0097)
detection of the available space is executed when the completion determination unit determines that the unloading operation from the package compartment is complete. (Paragraph 0097)(Siris teaches that the detection system is able to identify assets remaining in the receptacle after an asset has been removed)

	Regarding Claim 5, Siris/Wilkinson et al., teaches all the limitations as applied to Claim 1 and wherein 
the package sensor is attached to an inner wall of the package compartment provided in the delivery vehicle. (Paragraph(s) 0082 and 0091); and (Fig. 4, 400)(Siris teaches the one or more detection devices may be coupled to a receptacle (e.g., delivery vehicle). Examiner, respectfully, notes that the one or more detecting devices are coupled to the inside wall of the receptacle)
detects a distance from the package sensor to a package. (Paragraph 0065)(Siris teaches one or more detection devices that is able to generate mapping information/data indicative of the location of surfaces and assets. The one or more detection devices may indicate the distance between the surfaces. The detection devise may provide data indicative of the location of the various surfaces such as measuring surfaces located a certain centimeters or meters away from the sensor, such that the sensors may identify corresponding gaps between stacked or otherwise adjacent objects)

	Regarding Claim 7, Siris/Wilkinson et al., teaches a non-transitory computer-readable medium storing a delivery support program that causes a computer to function as (Paragraph(s) 0028 and 0031)(Siris teaches a computer program product the includes a non-transitory computer-readable storage medium storing applications programs to perform the steps or operations): 
an available space detection unit that detects an available space that is a space in which a package can be loaded based on an output signal of a package sensor that is attached to a package compartment provided in a delivery vehicle. (See, relevant rejection of Claim 1(a))
that detects a three-dimensional region in which there is a package loaded in the package compartment. (See, relevant rejection of Claim 1(b))
a determination unit that determines whether a package to be added can be loaded in the available space based on dimensions of the package to be added. (See, relevant rejection of Claim 1(c))
an output unit that outputs a determination result of whether a package can be loaded. (See, relevant rejection of Claim 1(d))

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siris (US 2016/0180289 A1) in view of Wilkinson et al. (US 2018/0174087 A1), as applied to Claim 1, and further in view of Buch, V et al. (US 2016/0239795 A1)(hereinafter Burch).
	Regarding Claim 2, Siris/Wilkinson et al., teaches all the limitations as applied to Claim 1 and wherein
the available space detection unit has a completion determination unit that determines whether a loading operation in the package compartment is complete. (Paragraph 0088)(Siris teaches that the detection system may be configured to scan the interior of the receptacle after placement of the asset in order to determine the location at which the asset was placed)

	With respect to the above limitations: while Siris teaches one or more detection devices that are able to scan the interior of the receptacle after placement of an asset in order to determine the location of the loaded asset that was placed on the vehicle. However, Siris and Wilkinson et al., do not explicitly teach that after the item is loaded on the truck then available space in the truck will be determined. 
	But, Burch in the analogous art of scanning a container space volume, teaches detection of the available space is executed when the completion determination unit determines that the loading operation in the package compartment is completed. (Paragraph(s) 0235-0236)(Burch teaches a scanning sensor node using the identification sensor to identify an item being loaded into a storage space within the container, see paragraph 0227. The system can identify the item loaded by having he identification scanner receive a signal representing identification information associated with the loaded item, see paragraph 0228. Burch, further, teaches that the scanning sensor node can provide a server with the updated and current volume of the container being loaded, see paragraph(s) 0235-0236. Examiner, respectfully, notes that the container can be a storage area in a delivery van, which, the scanning sensor node is coupled to the container’s ceiling , along an upper part of an interior wall of the container, or coupled to structure hanging down from the ceiling or extending from the upper part of the wall, see paragraph(s) 0034 and 0053. Examiner, also, notes that the change in load operations related to the containers may comprise an indication that loading is complete regarding at least one of the containers, see paragraph 0175)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one or more detection devices that are able to determine a loading sequence within a delivery vehicle, which, the detection device(s) are able to identify the loaded locations of the assets after they are placed on the truck of Siris and a system for determining cargo space using sensors of Wilkinson et al., by incorporating the teachings of a determining a loading sequence is complete, which, the system will determine the item loaded and then update the current volume of the container after loading the item on the truck of Burch, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve logistics operations by efficiently and/or effectively quantifying the used or available space left within the container as the container is loaded.  (Burch: Paragraph(s) 0005-0006)

	Regarding Claim 4, Siris/Wilkinson et al., teaches all the limitations as applied to Claim 1. 
	However, Siris/Wilkinson et al. do not explicitly teach 
a vibration detection unit that detects vibration in the delivery vehicle based on an output signal of a vibration sensor attached to the delivery vehicle. 
detection of the available space is executed when the vibration exceeding a criterion is detected. 
	But, Burch in the analogous art of scanning a container space volume, teaches 
a vibration detection unit that detects vibration in the delivery vehicle based on an output signal of a vibration sensor attached to the delivery vehicle. (Paragraph(s) 0064 and 0132)(Burch teaches a motion sensor (i.e., vibration sensor) that is able to detect movement within the container. The system may take a snapshot scan that indicates an approximate available volume left to be filled in the storage portion of the container based on a monitored change such as movement within the container using a motion sensor. Examiner, respectfully, notes that the motion sensor is able to transmit and receive signals, see paragraph 0064)
detection of the available space is executed when the vibration exceeding a criterion is detected. (Paragraph(s) 0129-0130 and 0132-0133)(Burch teaches the system can automatically quantify the space within the container using a scanning sensor node. The system can detect an initiating condition within the container such that the system will detect the condition of the container using an activation/environmental sensor on the scanning sensor node, see paragraph(s) 0129-0130. Burch, further, teaches the initiating condition reflects at least an anticipated change within the container such as movement of content maintained within the container by using a motion sensor to determine an approximate available volume left to be filled within the storage portion of the container. Burch, also, teaches an environmental sensor may operate to detect the environmental change as a detected threshold level of a measurable characteristic (i.e., exceeding a criterion) within or related  to the container. Examiner, respectfully, notes that movement via the motion sensor, which, can be consider one of the environmental conditions, see paragraph 0063)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one or more detection sensors that are able to determine available space within a delivery vehicle of Siris and a system for determining cargo space using sensors including motion sensors of Wilkinson et al., by incorporating the teachings of a determining a loading sequence is complete, which, the system will determine available space within a cargo container on a delivery vehicle  by using a motion sensor, which, the sensor will have to be at detected threshold within the container of Burch, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve logistics operations by efficiently and/or effectively quantifying the used or available space left within the container as the container is loaded.  (Burch: Paragraph(s) 0005-0006)

	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siris (US 2016/0180289 A1) in view of Wilkinson et al. (US 2018/0174087 A1), as applied to Claim 1, and further in view of Liang et al. (US 2010/0073476A A1).
	Regarding Claim 6, Siris/Wilkinson et al., teaches all the limitations as applied to Claim 1.
	However, Siris/Wilkinson et al., do not explicitly teach wherein the package sensor is an infrared sensor.
	But, Liang et al. in the analogous art of measuring three-dimensional storage space(s), teaches wherein the package sensor is an infrared sensor.  (Paragraph 0050)(Liang et al. teaches sensors are installed in the identified surfaces of a cargo container. The sensor(s) can be infrared sensors)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one or more detection devices that use LIDAR, light, and/or laser of Siris and cargo space sensors of Wilkinson et al., by incorporating the teachings of a determining a cargo space using infrared sensors installed within a cargo area of Liang et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to accurately know the available space of trucks. (Liang et al.: Paragraph(s) 0003-0004)

Conclusion
Colucci, III et al. (US 10,242,333 B1)(hereinafter Colucci). Colucci teaches a guidance device that includes a sensor such as a vibration sensor. The vibration sensor can detect when a package was placed in the bin and motion resulting from the device being struck by the package. Colucci, also, teaches that a motion sensor can be a vibration sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628